Name: Commission Regulation (EC) No 1979/2003 of 11 November 2003 supplementing the Annex to Regulation (EC) No 2400/96 (Westlandse druif, Alcachofa de BenicarlÃ ³ or Carxofa de BenicarlÃ ³ and Marrone di San Zeno)
 Type: Regulation
 Subject Matter: Europe;  marketing;  plant product;  consumption
 Date Published: nan

 Avis juridique important|32003R1979Commission Regulation (EC) No 1979/2003 of 11 November 2003 supplementing the Annex to Regulation (EC) No 2400/96 (Westlandse druif, Alcachofa de BenicarlÃ ³ or Carxofa de BenicarlÃ ³ and Marrone di San Zeno) Official Journal L 294 , 12/11/2003 P. 0005 - 0006Commission Regulation (EC) No 1979/2003of 11 November 2003supplementing the Annex to Regulation (EC) No 2400/96 (Westlandse druif, Alcachofa de BenicarlÃ ³ or Carxofa de BenicarlÃ ³ and Marrone di San Zeno)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) In accordance with Article 5 of Regulation (EEC) No 2081/92, the Netherlands has sent the Commission an application for registration of the name "Westlandse druif" as a geographical indication; Spain has sent the Commission an application for registration of the name "Alcachofa de BenicarlÃ ³" or "Carxofa de BenicarlÃ ³" as a designation of origin and Italy an application for registration of the name "Marrone di San Zeno" as a designation of origin.(2) In accordance with Article 6(1) of Regulation (EEC) No 2081/92, the applications have been found to meet the requirements laid down in the regulation, and in particular to contain all the information required under Article 4 thereof.(3) No statements of objection have been received by the Commission under Article 7 of that Regulation in respect of the three names given in the Annex hereto following their publication in the Official Journal of the European Union(3).(4) These three names should therefore be entered in the Register of protected designations of origin and protected geographical indications and hence be protected throughout the Community as protected designations of origin or protected geographical indications.(5) The Annex hereto supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 1665/2003(5),HAS ADOPTED THIS REGULATION:Article 1The three names in the Annex hereto are hereby added to the Annex to Regulation (EC) No 2400/96 and entered as protected designations of origin (PDO) or protected geographical indications (PGI) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 November 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ C 40, 19.2.2003, p. 5 (Westlandse druif).OJ C 40, 19.2.2003, p. 7 (Alcachofa de BenicarlÃ ³ or Carxofa de BenicarlÃ ³).OJ C 45, 25.2.2003, p. 2 (Marrone di San Zeno).(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 235, 23.9.2003, p. 6.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONFruit, vegetables and cerealsNETHERLANDSWestlandse druif (PGI)SPAINAlcachofa de BenicarlÃ ³ or Carxofa de BenicarlÃ ³ (PDO)ITALYMarrone di San Zeno (PDO)